Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on July 20, 2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carissimi (US Pat. 3,041,437) (new cited).
Regarding claims 1 and 11, Carissimi discloses a control device having an electric resistance heating coil assembly, comprising: a spiral wound sheathed heating element (2) having a first coil section (via 4) and a second coil section (via 6);  a shroud cover (30) disposed radially inward  from the first and second coil sections, the shroud 
Regarding claims 2 and 12, Carissimi discloses the heat transfer disk (12) is supported on the shroud cover (30) (Fig. 1-2).
Regarding claims 3 and 13, Carissimi discloses a diameter of the heat transfer disk (12) is greater than a diameter of the thermostat (14), and wherein the diameter of the heat transfer disk (12) is less than a diameter of a center of the spiral wound sheathed heating element (2) (Fig. 1-2).
Regarding claims 4 and 14, Carissimi discloses the shroud cover (30) comprises a top wall defining the axial hole and a sidewall extending downward from the top wall, wherein the diameter of the heat transfer disk (12) is greater than a diameter of the sidewall of the shroud cover (Fig. 1-2).
Regarding claims 5 and 15, Carissimi discloses the distal end of the thermostat (14) is held above the shroud cover (30) (Fig. 1).
Regarding claims 6 and 16, Carissimi discloses a spring bracket (via 32) mounted to the shroud cover (30) below distal end of the thermostat (14) (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carissimi (US Pat. 3,041,437) in view of Bowling (US Pat. 4,241,289) (new cited).
Regarding claims 7 and 17, Carissimi discloses substantially all features of the claimed invention as set forth above including the thermostat (14), wherein the shroud cover (30) comprises a first material (stainless steel or aluminum) (Col. 4, Lines 11-13) except the thermostat comprises a top cap disposed against the heat transfer disk at the distal end and wherein the top cap comprises a second material distinct from the first material.  Bowling discloses the thermocouple (34) comprises a top cap (32) disposed against the heat transfer disk (30) at distal end and wherein the top cap comprises a second material of aluminum oxide or beryllium oxide distinct from the shroud cover comprises of the first material (stainless steel) (Fig. 2; (Col. 3, Lines 29-34; Col. 4, Lines 17-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Carissimi, the thermostat comprises a top cap disposed against the heat transfer disk at the distal end and wherein the top cap comprises a second material distinct from the first material, as taught by Bowling, for the purpose of having the housing/shroud that minimize of adverse of heat dispersion and conduction on the performance of the heat sensor and the end cap have a good heat conductive material.
Regarding claims 8-10 and 18-20, Bowling discloses the heat transfer disk (31) comprises of the second material (copper-nickel alloy) (Fig. 2; Col. 4, Lines 5-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/15/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761